DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In regards to claim 1, in line 20, “the second reference voltage” should be “a second reference voltage” and in lines 23-24, “a second reference voltage” should be “the second reference voltage” for consistency and clarity.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In regards to claim 14, in line 18, “the second reference voltage” should be “a second reference voltage” for antecedent consistency and clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, the limitation “an integration phase” and “a modulation phase” have been mentioned in claim 1, in which claim 3 is dependent. It is unclear is there is a separate integration and modulation phase or not. For examining purposes the integration phase and modulation phase will be the same as in claim 1.
Claims 4-6 are rejected because of their dependency on claim 3.
In regards to claim 9, the limitation “the first and second reset switch” lacks antecedent basis. Claim 1, in which claim 9 is dependent, describes a first and second switch, but nothing about resetting. It is unclear if these are the same switches. For examining purposes the first and second switch of claim 9 will be the same as the corresponding switch in claim 1.
In regards to claim 16, the limitation “the integration-modulation cycle” lacks antecedent basis, there has been no mention of an integration-modulation cycle in claim 14. The limitation should be “an integration-modulation cycle” for antecedent purposes. The limitations “a reset phase”, “an integration phase” and “a modulation phase” have been previously mentioned in claim 14, it is unclear if there is another of each of these or if they are the same as what is mentioned in claim 14. For examining purposes, the phases will be the same as those already mentioned in claim 14. 
Claims 17-18 are rejected because of their dependency on claim 16.
In regards to claim 19, the limitation “each integration-modulation cycle” is unclear. The limitation is unclear since in claim 14, in which claim 19 is dependent, does not teach a plurality of integration-modulation cycles. The language “each” implies there is a plurality of cycles, but since this has not been mentioned previously the claim is unclear. For examining purposes, the limitations will be understood as a plurality of cycles. Please clarify and correct.
In regards to claim 20, the limitations “the first switch” and “the second switch” have not been mentioned previously. Claim 14 mentions a reset switch, but does not mention a first and second switch. For examining purposes the second switch is the reset switch and there will be an added first switch similar to the switch seen in the apparatus claims. Please clarify and correct. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20110290987) in view of Xu et al. (US 20150102209).
Re claim 1: Liu teaches a sensor arrangement operable to perform an integration-modulation technique (fig. 2-4), the sensor arrangement comprising: a light sensor (15); an integrator (24/22) operable to perform an integration phase during an integration time (Tint) by converting a photocurrent (Iin) generated by the light sensor (15) into an input voltage (Vin) (24/22 is an integrator which converts photocurrent to voltage), the integrator comprising: an integrator input (input connected to 15); an amplifier (22) comprising an input electrically coupled to the integrator input (see fig. 3); an integrating capacitor (24) electrically coupled to the input and an output of the amplifier (22) (see fig. 3); and an integrator output (output connected to 39) electrically coupled to an output of the amplifier (22), the integrating capacitor (24), and an input voltage node (node connected to 39 and 26), the integrator output providing an output signal to the input voltage node (node connected to 39 and 26) (see fig. 3); a voltage analog-to-digital converter (ADC) (39/40) operable to perform a modulation phase by converting the input voltage (Vin) into a digital output signal (ADC_RESULT) which is indicative of the photocurrent generated by the light sensor (15) (paragraph 24), the ADC comprising: an input electrically coupled to the input voltage node (node connected to 39 and 26) (see fig. 3); a first power terminal (the terminal with voltage Vcmo2) electrically coupled to a first reference voltage (VREFP) (Vcmo2) (see fig. 3); and a second power terminal (the terminal with voltage Vcmo1) electrically coupled to the second reference voltage (VREFN) (Vcom1) (see fig. 3); and a second switch (26) electrically coupled to the input voltage node (node connected to 39 and 26) and a second reference voltage (Vcmo1) (see fig. 3), but does not specifically teach the light sensor is a photodiode and a first switch electrically coupled to the photodiode and the integrator input. Xu teaches a photodiode (11) and a first switch (42) electrically coupled to the photodiode (11) and an integrator input (15/11) (see fig. 1D). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a photodiode as the light sensor and including a first switch similar to Xu with the circuitry of Liu in order to have a light sensor with low noise and dark current and to control when to connect the light sensor/photodiode to the integrator providing for a well controlled light sensor with better signal to noise ratio in various ambient light conditions. 
Re claim 2: Liu as modified by Xu teaches the sensor arrangement, wherein the integration-modulation technique comprises two or more integration-modulation cycles (Liu, see fig. 4, paragraph 27).
Re claim 3: Liu as modified by Xu teaches the sensor arrangement, wherein each integration-modulation cycle comprises a reset phase, an integration phase, and a modulation phase (antecedent) (Liu, fig. 3 and 4, reset phase 26, then integration phase with 22/24 and modulation phase with 39/40, back to reset phase 26, paragraph 27).
Re claim 4: Liu as modified by Xu teaches the sensor arrangement, wherein the integration phase and the modulation phase are performed simultaneously after the reset phase (Liu, see fig. 3 and 4, paragraph 27, reset phase 26, then integration phase with 22/24 and modulation phase with 39/40, back to reset phase 26).
Re claim 5: Liu as modified by Xu teaches the sensor arrangement, wherein during each integration-modulation cycle, a voltage level of the input voltage (Vin) starts at the second reference voltage (VREFN) following the reset phase (Liu, see fig. 3 and 4, paragraph 27, reset phase 26, then integration phase with 22/24 and modulation phase with 39/40, back to reset phase 26), and the voltage level of the input voltage (Vin) ramps up proportional to the photocurrent (Iin) generated by the photodiode during the integration time (Tint) for the integration phase (Liu, paragraph 27, reset phase 26, then integration phase with 22/24 and modulation phase with 39/40, back to reset phase 26).
Re claim 6: Liu as modified by Xu teaches the sensor arrangement, wherein the ADC (Liu, 39/40) further comprises a counter (Liu, 40), wherein during the reset phase the counter (Liu, 40) does not change a current counter state, the first switch is in an open state, the second switch is in a closed state, and the input voltage (Vin) is set to the second reference voltage (VREFN) (Liu, Vcom1, paragraph 27-32, Xu, first switch 42, paragraph ).
Re claim 7: Liu as modified by Xu teaches the sensor arrangement, wherein each integration-modulation cycle is repeated based on an adjustment for a full scale current condition (Liu, paragraphs 27-32, fig. 3 and 4, the reset is based on the amount of light at the light sensor/photodiode, reaching a threshold, Xu, abstract, 11).
Re claim 8: Liu as modified by Xu teaches the sensor arrangement, wherein the full scale current condition is determined by the input voltage (Vin) ramping up during the integration time (Tint) for the integration phase (Liu, paragraphs 27-32, fig. 3 and 4, the reset is based on the amount of light at the light sensor/photodiode, reaching a threshold, Xu, abstract, 11).
Re claim 9: Liu as modified by Xu teaches the sensor arrangement, wherein the first and second reset switch (Liu, 26, Xu, 42) operate in response to a clock signal (Liu, 44, paragraph 27-32, see fig. 3 and 4, Xu, paragraph 52, fig. 1D).
Re claim 11: Liu as modified by Xu teaches the sensor arrangement, wherein each modulation phase comprises a plurality of modulation cycles (Liu, 54, paragraph 27-32, fig. 3 and 4, Xu, fig. 1D, paragraph 47-53).
Re claim 12: Liu as modified by Xu teaches the sensor arrangement, wherein a number of the plurality of modulation cycles is programmable (Liu, 54, paragraph 27-32, fig. 3 and 4).
Re claim 13: Liu as modified by Xu teaches the sensor arrangement, wherein the digital output signal is proportional to the photocurrent (In) and the input voltage (Vin) (Liu, paragraph 27-32, fig. 3 and 4, Xu, fig. 1D, paragraph 47-53).
Re claim 14: Liu teaches a method for light-to-digital (LTD) conversion (fig. 3 and 4) comprising: generating, from a light source by a light sensor (15), a photocurrent (In); converting, by an integrator (22/24) performed during an integration time (Tint) for an integration phase of an integration-modulation cycle (see fig. 3 and 4, paragraphs 27-32), the photocurrent (Iin) into an input voltage (Vin) (24/22 is an integrator which converts photocurrent to voltage) at an input voltage node (node connected to 39 and 26) (see fig. 3), the integrator comprising: an integrator input (input connected to 15); an amplifier (22) comprising an input electrically coupled to the integrator input (see fig. 3); an integrating capacitor (24) electrically coupled to the input and an output of the amplifier (22) (see fig. 3); and an integrator output (output connected to 39) electrically coupled to an output of the amplifier (22), the integrating capacitor (24), and an input voltage node (node connected to 39 and 26), the integrator output providing an output signal to the input voltage node (node connected to 39 and 26) (see fig. 3); a voltage analog-to-digital converter (ADC) (39/40) operable to perform a modulation phase by converting the input voltage (Vin) into a digital output signal (ADC_RESULT) which is indicative of the photocurrent generated by the light sensor (15) (paragraph 24), the ADC comprising: an input electrically coupled to the input voltage node (node connected to 39 and 26) (see fig. 3); a first power terminal (the terminal with voltage Vcmo2) electrically coupled to a first reference voltage (VREFP) (Vcmo2) (see fig. 3); and a second power terminal (the terminal with voltage Vcmo1) electrically coupled to the second reference voltage (VREFN) (Vcom1) (see fig. 3); and resetting, by a reset switch (26), the input voltage (Vin) to the second reference voltage (VREEFN) during a reset phase (fig. 3 and 4, reset phase 26, then integration phase with 22/24 and modulation phase with 39/40, back to reset phase 26, paragraph 27-32), but does not specifically teach the light sensor is a photodiode. Xu teaches a photodiode (11) (see fig. 1D). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a photodiode as the light sensor similar to Xu with the circuitry of Liu in order to have a light sensor with low noise and dark current providing for a well controlled light sensor with better signal to noise ratio in various ambient light conditions. 
Re claim 15: Liu as modified by Xu teaches the method, wherein the integration phase and the modulation phase are performed simultaneously during the integration time (Liu, see fig. 3 and 4, paragraph 27, reset phase 26, then integration phase with 22/24 and modulation phase with 39/40, back to reset phase 26).
Re claim 16 (antecedent): Liu as modified by Xu teaches the method, wherein each integration-modulation cycle comprises a reset phase, an integration phase, and a modulation phase (Liu, fig. 3 and 4, reset phase 26, then integration phase with 22/24 and modulation phase with 39/40, back to reset phase 26, paragraph 27).
Re claim 17: Liu as modified by Xu teaches the method, wherein the integration phase and the modulation phase are performed simultaneously after the reset phase (Liu, see fig. 3 and 4, paragraph 27, reset phase 26, then integration phase with 22/24 and modulation phase with 39/40, back to reset phase 26).
Re claim 18: Liu as modified by Xu teaches the method, wherein an integration-modulation technique comprises two or more integration-modulation cycles (Liu, see fig. 4, paragraph 27).
Re claim 19: Liu as modified by Xu teaches the method, wherein during each integration-modulation cycle, a voltage level of the input voltage (Vin) starts at the second reference voltage (VREFN) following the reset phase (Liu, see fig. 3 and 4, paragraph 27, reset phase 26, then integration phase with 22/24 and modulation phase with 39/40, back to reset phase 26), and the voltage level of the input voltage (Vin) ramps up proportional to the photocurrent (Iin) generated by the photodiode during the integration time (Tint) for the integration phase (Liu, paragraph 27, reset phase 26, then integration phase with 22/24 and modulation phase with 39/40, back to reset phase 26).
Re claim 20: Liu teaches the method, where the reset switch is a second switch (26), the second switch (26) is in a closed state, and the input voltage (Vin) is set to the second reference voltage (VREFN) (Vcom1) (paragraph 27-32, see fig. 3 and 4), but does not specifically teach a first switch in an open state. Xu teaches a first switch (42) in an open state when a second switch (34) is in a closed state (Xu, paragraph 47-53, fig. 1C and 1D). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a first switch similar to Xu with the circuitry of Liu in order to control when to connect the light sensor/photodiode to the integrator providing for a well controlled light sensor with better signal to noise ratio in various ambient light conditions. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20110290987) as modified by Xu et al. (US 20150102209) as applied to claim 1 above, and further in view of Holcombe (US 20110248875).
Re claim 10: Liu as modified by Xu teaches the ADC performs in a voltage mode (Liu, paragraph 27-32), but does not specifically teach the ADC comprises a delta-sigma modulator. Holcombe teaches wherein an ADC comprises a delta-sigma modulator (300) operable to perform in a voltage mode (fig. 3, paragraphs 32-44). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the ADC of Liu as modified by Xu comprise a delta-sigma modulator similar to Holcombe in order to reduce the amount of noise in the output signal providing for a higher signal to noise ratio and higher quality measurements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878